IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :                   NO. 191
                                          :
         AMENDMENT OF RULES 501,          :                   DISCIPLINARY RULES
         503, 504, 512, 514, 521, AND 531 :
         OF THE PENNSYLVANIA RULES :                          DOCKET
         OF DISCIPLINARY                  :
         ENFORCEMENT                      :




                                                ORDER


PER CURIAM

       AND NOW, this 9th day of December, 2019, upon the recommendation of the
Board of the Pennsylvania Lawyers Fund for Client Security; the proposal having been
published for public comment at 49 Pa.B. 4542 (August 17, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 501, 503, 504, 512, 514, 521, and 531 of the Pennsylvania Rules of
Disciplinary Enforcement are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in 30 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.